An exception to the decision of a judge overruling an objection to a question addressed to a witness, is not available, unless material testimony was given by the witness in answer to the question, or which would be embraced in the objection.
A party who has indemnified the sheriff for taking property by virtue of an execution, is not a competent witness for the sheriff in defence to a suit against him for such taking.
The person indemnifying the sheriff in such case, is the person “for whose immediate benefit the suit is defended,” within section 399 of the Code of Procedure.
It is not error, for which a verdict will be set aside on a bill of exceptions, for the judge at the trial to allow the jury, when they retire for deliberation, to take with them a deposition read on the trial.
(S. C., 5 Sandf. 219; 9 N. Y. 170.)